United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS        December 22, 2003
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                           No. 03-10762
                         Summary Calendar



MARCELINO MARTINEZ,

                                    Plaintiff-Appellant,

versus

FNU LUEVA; FNU GONZALEZ; JOHN DOE,
Parole Officer; FNU GARRISON; FNU ORTIZ;
FNU GARCIA; FNU ANDERSON; BILL CHEATHAM,
SCC; JANIE COCKRELL, DIRECTOR, TEXAS
DEPARTMENT OF CRIMINAL JUSTICE, INSTITUTIONAL
DIVISION; JOHN DOE, SCC; JANE DOE,

                                    Defendants-Appellees.

                        --------------------
          Appeals from the United States District Court
                for the Northern District of Texas
                      USDC No. 5:03-CV-126-BG
                        --------------------
Before JONES, BENAVIDES, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Marcelino Martinez, Texas prisoner #526628, appeals the

district court’s denial of his motions for a preliminary

injunction and for appointment of counsel.   Martinez wishes to be

placed in "super-seg[regation] protective custody" pending a

disposition of his civil rights claims by the district court.


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 03-10762
                                -2-

     Martinez’s civil rights claims against the TDCJ-ID Connally

Unit personnel have been dismissed by the Western District of

Texas for failure to state a claim upon which relief can be

granted, see Martinez v. Ambriz, No. SA-03-CA-319-EP (W.D. Tex.

May 21, 2003), and, although his claims against the TDCJ-ID Smith

Unit personnel are still pending before the Northern District,

Martinez is no longer housed at the Smith Unit and, thus, he is

in no danger from the personnel or inmates at the Smith Unit.

Accordingly, the district court did not abuse its discretion in

denying Martinez’s motion for a preliminary injunction.   See

White v. Carlucci,   862 F.2d 1209, 1211 (5th Cir. 1989); Women’s

Med. Ctr. v. Bell, 248 F.3d 411, 419 n.15   (5th Cir. 2001).

     The district court also did not abuse its discretion in

denying Martinez’s motion for appointment of counsel, and his

motion to this court for appointment of counsel is DENIED.      See

Ulmer v. Chancellor, 691 F.2d 209, 212, 213 (5th Cir. 1982).

     AFFIRMED; MOTION DENIED.